DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “an ultrasonic wave generator …. an image generator…” as in claims 14 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an ultrasonic wave generator configured to generate a first ultrasonic wave using a first frequency; a reception unit configured to receive a first signal generated by reflection of the first ultrasonic wave from each of a ridge and a valley of a fingerprint; an image generator configured to generate a first image based on the first signal; and a comparison/determination unit configured to perform comparison/determination on the first image and a registered reference image; and wherein the image generator is configured to generate a second image using a second frequency in response to a determination by the comparison/determination unit…” in claim 14; “an ultrasonic wave generator configured to generate a first ultrasonic wave using a first frequency; a reception unit configured to receive a first signal generated by reflection of the first ultrasonic wave from each of a ridge and a valley of a fingerprint; an image generator configured to generate a first image based on the first signal; and a comparison/determination unit configured to perform comparison/determination on the first image and a registered reference image; a temperature measurement/determination unit configured to perform measurement/determination on a temperature of the fingerprint,” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitation ““an ultrasonic wave generator configured to generate a first ultrasonic wave using a first frequency; a reception unit configured to receive a first signal generated by reflection of the first ultrasonic wave from each of a ridge and a valley of a fingerprint; an image generator configured to generate a first image based on the first signal; and a comparison/determination unit configured to perform comparison/determination on the first image and a registered reference image; and wherein the image generator is configured to generate a second image using a second frequency in response to a determination by the comparison/determination unit…” in claim 14; “an ultrasonic wave generator configured to generate a first ultrasonic wave using a first frequency; a reception unit configured to receive a first signal generated by reflection of the first ultrasonic wave from each of a ridge and a valley of a fingerprint; an image generator configured to generate a first image based on the first signal; and a comparison/determination unit configured to perform comparison/determination on the first image and a registered reference image; a temperature measurement/determination unit configured to perform measurement/determination on a temperature of the fingerprint,” in claim 19” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Figure 12, 15, 17 and 19 shows plurality of different units in the form of Boxes with providing any particular details showing the corresponding structure. Furthermore, specification as originally filed when describing the elements disclosed in Fig 12, 15, 17 and 19, provides details in the form of functions performed by these different units, without going into detail about the corresponding structure of these different units. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Furthermore, claims 15-18 which depends on claim 14 and claim 20-23 which depends on claim 19 are also rejected for the same reasons as provided for claim 14 and 19 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maor et al. (2019/0370518) in view of Kim et al. (2018/0293370).

Regarding claim 1, Maor teaches an ultrasonic fingerprint sensing method comprising: generating a first ultrasonic wave using a first frequency (para [0034] Specifically, the ultrasonic fingerprint sensor is operated to transmit acoustic energy at a first frequency toward a surface of the finger (e.g. see block 202A in FIG. 2C) and capture one or more initial snapshots (also called “fingerprint snapshots”) of one or more reflections of the acoustic energy from the finger's surface (e.g. see block 202B in FIG. 2C).); receiving a first signal generated by reflection of the first ultrasonic wave from each of a ridge and a valley of a fingerprint (para [0035] The first frequency specified by controller 104 in block 202 may be determined ahead of time in some embodiments to be high enough for acoustic energy sensed in the ultrasonic fingerprint sensor's pixel circuits, at (x,y) locations in a two-dimensional array (e.g. 80×180 in size), as measurements that have sufficient spatial resolution to identify lines representing ridges and valleys on the finger's surface.); generating a first image based on the first signal (Fig 2A); comparing the first image with a registered reference image (para [0037] If the extracted fingerprint matches the reference fingerprint, controller 104 may authenticate the user and enable the user to gain access to mobile device 100.); and generating a second image using a second frequency (para [0039] controller 104 is configured in some embodiments, to specify in block 204, a second frequency that is sufficiently low for the reflections of acoustic energy from the one or more subdermal structures to have intensities at the ultrasound receiver sufficiently high to be distinguishable from noise. Para [0040] The second frequency specified by controller 104 in block 204 in FIG. 2A (and more particularly in block 204A in FIG. 2C), may be determined ahead of time in some embodiments to be significantly lower (e.g. more than 30% lower, or in some embodiments even more than 40% lower) than the first frequency used in block 202. In several embodiments, the second frequency is predetermined to be low enough for acoustic energy to pass through skin and reach subdermal structures within the finger.).
Maor fails to teach to generate a matching score; and in response to the matching score being less than a threshold value, generating a second image; as claimed.
Kim teaches a fingerprint sensing method comprising: generating a first image based on a first signal (para [0414] At (b) in FIG. 6, the processor 440 may compare the input fingerprint information related characteristic information template with a plurality of fingerprint information of a user previously stored and registered in the memory 430. For example, (a1) illustrates a characteristic information template of input fingerprint information, and (b1) illustrates a characteristic information template of fingerprint information previously stored and registered in the memory 430.); comparing the first image with a registered reference image to generate a matching score (para [0142] At (c) in FIG. 6, the processor 440 may determine whether points P11, P12, P13, and P14 of the characteristic information template (a1) of fingerprint information input for authentication of the user of the electronic device 400 match to points P21, P22, P23, and P24 of the characteristic information template (b1) of fingerprint information previously stored and registered in the memory 430 to derive a match score. If a match score is greater than or equal to a specific threshold value, the processor 440 may determine authentication success, and if a match score is less than a specific threshold value, the processor 440 may determine authentication failure.); and in response to the matching score being less than a threshold value (para [0142] and if a match score is less than a specific threshold value, the processor 440 may determine authentication failure), generating a second image (para [0153] When another fingerprint information (e.g., second fingerprint information) is input (e.g., second input) by the user, the processor 440 may compare the another fingerprint information (e.g., second fingerprint information) with fingerprint information stored and registered in the memory 430,).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified teachings of Maor with the teachings of Kim, because this will provide method for a fingerprint authentication success rate of the user of the electronic device can be enhanced (Kim: para [0229]). 

Regarding claim 2, Maor teaches the ultrasonic fingerprint sensing method of claim 1, wherein the second frequency belongs to a frequency band lower than the first frequency (Para [0040] The second frequency specified by controller 104 in block 204 in FIG. 2A (and more particularly in block 204A in FIG. 2C), may be determined ahead of time in some embodiments to be significantly lower (e.g. more than 30% lower, or in some embodiments even more than 40% lower) than the first frequency used in block 202).

Regarding claim 3, Maor teaches the ultrasonic fingerprint sensing method as explained for claim 2 above.
Maor fails to explicitly teach further comprising, after generating the second image, comparing the second image and the registered reference image; as claimed.
Kim teaches the method further comprising, after generating the second image, comparing the second image and the registered reference image (para [0153] When another fingerprint information (e.g., second fingerprint information) is input (e.g., second input) by the user, the processor 440 may compare the another fingerprint information (e.g., second fingerprint information) with fingerprint information stored and registered in the memory 430,).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified teachings of Maor with the teachings of Kim, because this will provide method for a fingerprint authentication success rate of the user of the electronic device can be enhanced (Kim: para [0229]). 

Regarding claim 4, Maor teaches the ultrasonic fingerprint sensing method of claim 3, wherein the generating of the second image using the second frequency comprises: generating a second ultrasonic wave using the second frequency; and receiving a second signal generated by reflection of the second ultrasonic wave from each of a ridge and a valley of the fingerprint (para [0039] controller 104 is configured in some embodiments, to specify in block 204, a second frequency that is sufficiently low for the reflections of acoustic energy from the one or more subdermal structures to have intensities at the ultrasound receiver sufficiently high to be distinguishable from noise. Para [0040] The second frequency specified by controller 104 in block 204 in FIG. 2A (and more particularly in block 204A in FIG. 2C), may be determined ahead of time in some embodiments to be significantly lower (e.g. more than 30% lower, or in some embodiments even more than 40% lower) than the first frequency used in block 202. In several embodiments, the second frequency is predetermined to be low enough for acoustic energy to pass through skin and reach subdermal structures within the finger).


Regarding claim 5, Maor teaches the ultrasonic fingerprint sensing method, wherein a ratio of strength of the second signal to strength of the second ultrasonic wave is smaller than a ratio of strength of the first signal to strength of the first ultrasonic wave (para [0039] In block 204 in FIG. 2A (and more particularly in block 204A in FIG. 2C), controller 104 is configured to not specify the first frequency (which is specified in block 202), because any reflections of acoustic energy at the first frequency from the one or more subdermal structures in the finger have intensities at the ultrasound receiver that are too low to be distinguishable from noise. Specifically, there is a tradeoff between resolution and scan depth: to obtain better resolution, the frequency needs to be increased, however, as the frequency increases the SNR decreases (the signal is attenuated) and the acoustic energy cannot travel deeper into the finger. Hence, controller 104 is configured in some embodiments, to specify in block 204, a second frequency that is sufficiently low for the reflections of acoustic energy from the one or more subdermal structures to have intensities at the ultrasound receiver sufficiently high to be distinguishable from noise) (Note: prior art teaches receiving first signal based on first frequency and second signal based on second frequency. Further depending on different portions of the finger of which the first and second signal are construed, there will be signals which fall into the criteria wherein the claimed ratio is satisfied).

Regarding claim 6, Maor teaches the ultrasonic fingerprint sensing method as explained for claim 4 above.
Maor fails to teach wherein comparing the first image and the registered reference image comprises registering a first reference image, comparing the second image and the registered reference image comprises registering a second reference image, the first reference image is generated based on the first signal, the second reference image is generated based on the second signal, and comparing the second image and the registered reference image comprises comparing the second image and the second reference image; as claimed.
Kim teaches the fingerprint sensing method wherein comparing the first image and the registered reference image comprises registering a first reference image (para [0152]  The processor 440 may temporarily store user fingerprint information (e.g., first fingerprint information) input (e.g., first input) through the fingerprint sensor 422 at a general area (e.g., temporary storage area)), comparing the second image and the registered reference image comprises registering a second reference image (para [0153]  the processor 440 may process the another fingerprint information to authentication success and store and register fingerprint information temporarily stored in the memory 430 as user fingerprint information of the electronic device 400 in the memory 430.), the first reference image is generated based on the first signal (para [0152]), the second reference image is generated based on the second signal (para [0153]), and comparing the second image and the registered reference image comprises comparing the second image and the second reference image (para [0153]).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified teachings of Maor with the teachings of Kim, because this will provide method for a fingerprint authentication success rate of the user of the electronic device can be enhanced (Kim: para [0229]). 

Regarding claim 14, Maor teaches an ultrasonic fingerprint sensor comprising: an ultrasonic wave generator (para [0030] an ultrasonic fingerprint sensor (see FIG. 9B) which includes an ultrasonic transmitter ) configured to generate a first ultrasonic wave using a first frequency (para [0034] Specifically, the ultrasonic fingerprint sensor is operated to transmit acoustic energy at a first frequency toward a surface of the finger (e.g. see block 202A in FIG. 2C) and capture one or more initial snapshots (also called “fingerprint snapshots”) of one or more reflections of the acoustic energy from the finger's surface (e.g. see block 202B in FIG. 2C).); a reception unit (para [0030] an ultrasonic receiver (which in turn includes an ultrasonic sensor pixel circuit array); circuitry for generating transmitter excitation signals input to the ultrasonic transmitter to identify a frequency of acoustic energy to be transmitted, range-gate delay signals input to the ultrasonic receiver to determine depth at which reflection of the acoustic energy is to be measured, diode bias signals and receiver bias signals to the ultrasonic fingerprint sensor) configured to receive a first signal generated by reflection of the first ultrasonic wave from each of a ridge and a valley of a fingerprint (para [0035] The first frequency specified by controller 104 in block 202 may be determined ahead of time in some embodiments to be high enough for acoustic energy sensed in the ultrasonic fingerprint sensor's pixel circuits, at (x,y) locations in a two-dimensional array (e.g. 80×180 in size), as measurements that have sufficient spatial resolution to identify lines representing ridges and valleys on the finger's surface.); an image generator (para [0030] circuitry for analog signal conditioning, analog-to-digital conversion and digital processing of the received pixel output signals from the ultrasonic receiver; and interface circuitry for sending digital output signals to an applications processor of a mobile device) configured to generate a first image based on the first signal (Fig 2A); and a comparison/determination unit (para [0031]  in addition to the ASIC circuitry described in the prior paragraph, the ASIC may also include a microcontroller to autonomously execute one or more initial stages of methods and processes described below in reference to FIGS. 2A, 3, 4, 5 and 6 locally on the ASIC. ) configured to perform comparison/determination on the first image and a registered reference image (para [0037] If the extracted fingerprint matches the reference fingerprint, controller 104 may authenticate the user and enable the user to gain access to mobile device 100.); and wherein the image generator is configured to generate a second image using a second frequency (para [0039] controller 104 is configured in some embodiments, to specify in block 204, a second frequency that is sufficiently low for the reflections of acoustic energy from the one or more subdermal structures to have intensities at the ultrasound receiver sufficiently high to be distinguishable from noise. Para [0040] The second frequency specified by controller 104 in block 204 in FIG. 2A (and more particularly in block 204A in FIG. 2C), may be determined ahead of time in some embodiments to be significantly lower (e.g. more than 30% lower, or in some embodiments even more than 40% lower) than the first frequency used in block 202. In several embodiments, the second frequency is predetermined to be low enough for acoustic energy to pass through skin and reach subdermal structures within the finger.)
Maor fails to teach in response to a determination by the comparison/determination unit that a matching score as a result of comparison between the first image and the registered reference image is less than a threshold value; as claimed.
Kim teaches a fingerprint sensor comprising an image generator configured to generate a first image based on a first signal (para [0414] At (b) in FIG. 6, the processor 440 may compare the input fingerprint information related characteristic information template with a plurality of fingerprint information of a user previously stored and registered in the memory 430. For example, (a1) illustrates a characteristic information template of input fingerprint information, and (b1) illustrates a characteristic information template of fingerprint information previously stored and registered in the memory 430.) and response to a determination by the comparison/determination unit that a matching score as a result of comparison between the first image and the registered reference image is less than a threshold value (para [0142] At (c) in FIG. 6, the processor 440 may determine whether points P11, P12, P13, and P14 of the characteristic information template (a1) of fingerprint information input for authentication of the user of the electronic device 400 match to points P21, P22, P23, and P24 of the characteristic information template (b1) of fingerprint information previously stored and registered in the memory 430 to derive a match score. If a match score is greater than or equal to a specific threshold value, the processor 440 may determine authentication success, and if a match score is less than a specific threshold value, the processor 440 may determine authentication failure. para [0153] When another fingerprint information (e.g., second fingerprint information) is input (e.g., second input) by the user, the processor 440 may compare the another fingerprint information (e.g., second fingerprint information) with fingerprint information stored and registered in the memory 430).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified teachings of Maor with the teachings of Kim, because this will provide method for a fingerprint authentication success rate of the user of the electronic device can be enhanced (Kim: para [0229]). 

Regarding claim 15, Maor teaches the ultrasonic fingerprint sensor of claim 14, wherein the second frequency belongs to a frequency band lower than the first frequency (Para [0040] The second frequency specified by controller 104 in block 204 in FIG. 2A (and more particularly in block 204A in FIG. 2C), may be determined ahead of time in some embodiments to be significantly lower (e.g. more than 30% lower, or in some embodiments even more than 40% lower) than the first frequency used in block 202).

Regarding claim 16, Maor teaches the ultrasonic fingerprint sensor as explained for claim 15 above.
Maor fails to explicitly teach wherein the comparison/determination unit is further configured to perform comparison/determination on the second image and the registered reference image; as claimed.
Kim teaches the sensor further comprising, to perform comparison/determination on the second image and the registered reference image (para [0153] When another fingerprint information (e.g., second fingerprint information) is input (e.g., second input) by the user, the processor 440 may compare the another fingerprint information (e.g., second fingerprint information) with fingerprint information stored and registered in the memory 430,).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified teachings of Maor with the teachings of Kim, because this will provide method for a fingerprint authentication success rate of the user of the electronic device can be enhanced (Kim: para [0229]). 

Regarding claim 17, Maor teaches the ultrasonic fingerprint sensor as explained for claim 16 above.
Maor fails to teach wherein the comparison/determination unit is configured to register a first reference image and a second reference image different from the first reference image, and wherein the first reference image is generated based on the first signal, and the second reference image is generated based on a second signal different from the first signal; as claimed.
Kim teaches the fingerprint sensor is configured to register a first reference image and a second reference image different from the first reference image, and wherein the first reference image is generated based on the first signal (para [0152] and para [0153]); and wherein the first reference image is generated based on the first signal (para [0152]  The processor 440 may temporarily store user fingerprint information (e.g., first fingerprint information) input (e.g., first input) through the fingerprint sensor 422 at a general area (e.g., temporary storage area)), and the second reference image is generated based on a second signal different from the first signal (para [0153]  the processor 440 may process the another fingerprint information to authentication success and store and register fingerprint information temporarily stored in the memory 430 as user fingerprint information of the electronic device 400 in the memory 430.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified teachings of Maor with the teachings of Kim, because this will provide method for a fingerprint authentication success rate of the user of the electronic device can be enhanced (Kim: para [0229]). 

Regarding claim 18, Maor teaches the ultrasonic fingerprint sensor as explained for claim 17 above.
Maor fails to teach wherein the comparison/determination unit is configured to perform comparison/determination on the second image and the registered second reference image; as claimed.
Kim teaches the fingerprint sensor is configured to perform comparison/determination on the second image and the registered reference image (para [0153]).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified teachings of Maor with the teachings of Kim, because this will provide method for a fingerprint authentication success rate of the user of the electronic device can be enhanced (Kim: para [0229]). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maor et al. (2019/0370518) in view of Kim et al. (2018/0293370) as applied to claim 1 above, and further in view of Buchan et al. (2021/0350099).

Regarding claim 7, Maor teaches the ultrasonic fingerprint sensing method of claim 1, wherein the generated ultrasonic wave is configured to pass through multiple layers to reach the fingerprint (Fig 8A, 8B, 8C), and the multiple layers a cover window (para [0079] In some implementations, the platen 40 may be a cover plate, e.g., a cover glass or a lens glass for a display device or an ultrasonic fingerprint sensor. Detection and imaging may be performed through relatively thick platens if desired, e.g., 3 mm and above.).
Maor and Kim fails to teach the multiple layer include a display panel and a cover window; as claimed.
Buchan teaches an ultrasonic fingerprint sensing method, wherein generated ultrasonic wave is configured to pass through multiple layers to reach fingerprint (Fig 3A), and the multiple layers include a display panel (302 of Fig 3A and oled panel of Fig 3B, Fig 3C) and a cover window (302 of Fig 3A and cover glass of Fig 3B, Fig 3C; and Fig 3A).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teachings of Maor and Kim with the teachings of Buchan of positioning the fingerprint sensor with respect to display panel and cover glass in order to yield predictable result of providing ultrasonic fingerprint sensing by applying signals of different frequencies.


Allowable Subject Matter
Claims 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 8, prior art of record fails to teach the following claim limitations of “and in response to the matching score being less than a threshold value, measuring a temperature of the fingerprint”; in combination of other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 19-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 19, prior art of record fails to teach the following claim limitations of “wherein the temperature measurement/determination unit is configured to perform measurement/determination on the temperature of the fingerprint in response to a determination by the comparison/determination unit that a matching score as a result of comparison between the first image and the registered reference image is less than a threshold value”; in combination with all other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623